Filed 8/9/21 P. v. Brownlee CA5




                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


             IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                     FIFTH APPELLATE DISTRICT


 THE PEOPLE,
                                                                                             F080760
             Plaintiff and Respondent,
                                                                         (Fresno Super. Ct. No. CF80257140)
                    v.

 TERRENCE BROWNLEE,                                                                       OPINION
             Defendant and Appellant.



                                                   THE COURT*
         APPEAL from a judgment of the Superior Court of Fresno County. Arlan L.
Harrell, Judge.
         Jeffrey S. Kross, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Office of the Attorney General, Sacramento, California, for Plaintiff and
Respondent.
                                                        -ooOoo-




         *   Before Franson, Acting P.J., Meehan, J. and De Santos, J.
                                      INTRODUCTION
       Appellant and defendant Terrence Brownlee1 pleaded guilty to second degree
murder in 1980 and was sentenced to 15 years to life in state prison. In this case, he filed
an appeal from the superior court’s denial of his motion to vacate his conviction, based
on the alleged application of Penal Code2 section 1016.8 to his case.
       On appeal, his appellate counsel has filed a brief that summarizes the facts with
citations to the record, raises no issues, and asks this court to independently review the
record. (People v. Wende (1979) 25 Cal.3d 436 (Wende).) Appellant has filed a letter
brief. We affirm.
                                           FACTS3
       On the evening of April 7, 1980, appellant was driving around Fresno with
Timothy Taylor, Richard Byrd, and Darrell Green, and they decided to commit a robbery
to get some money. Green had a .22-caliber sawed-off rifle, and Byrd had a .357-caliber
Magnum handgun.
       Taylor had trouble with his car and parked on North Parkway Drive. Taylor
suggested they rob the nearby Motel Fresno, and they walked there. However, there were
too many people near the motel’s office, so they walked next door to the Fremor Motel.
       Taylor looked through a motel room window and saw a woman and two men
inside. Taylor told his accomplices and armed himself with Byrd’s handgun. Either
appellant or Taylor knocked on the motel room’s door. Shirley Brown opened the door,
and appellant and his accomplices forced their way into the room. Taylor and Byrd tied



       1 In the record, defendant’s first name has various spellings. However, in
documents filed in pro. per., defendant spells his name “Terrence.” Accordingly, we will
do the same.
       2   All further statutory citations are to the Penal Code unless otherwise indicated.
       3 The following facts are from the preliminary hearing transcript, as summarized
in the probation report.


                                               2.
up the two men, Linus Fields and Garold Parker, and one man held a gun to Parker’s
head while another man hit Parker on the head with a bottle.
       Appellant obtained the handgun from Taylor and demanded money from
Ms. Brown. She said she did not have any. Appellant ordered her to perform a sexual
act and Ms. Brown refused. Appellant punched her several times in the face, then gagged
her with a T-shirt and tied her to a chair. While appellant was assaulting Ms. Brown, his
accomplices took $8 to $10 from a dresser drawer. As they prepared to leave, appellant
fired one shot into Ms. Brown’s face and killed her. Appellant and his accomplices fled.
When police responded to the area, they found a purchase receipt in the motel room in
Taylor’s name. The police went to Taylor’s residence, and arrested Taylor and Byrd.
Later that day, the police arrested appellant and Green.
                            PROCEDURAL BACKGROUND
       On July 3, 1980, an information was filed in the Superior Court of Fresno County
charging appellant and codefendants Byrd, Taylor, and Green, with count 1, murder of
Ms. Brown (§ 187), and count 2, robbery of Ms. Brown (§ 211), with allegations that
each man personally used a handgun (§ 12022.5).
Plea
       On July 7, 1980, appellant was arraigned on the information. According to the
minute order for that date, appellant also pleaded guilty to the charged offenses of second
degree murder and robbery and admitted the firearm allegations. According to the
minute order, Judge Caeton advised appellant of “all his constitutional rights,” appellant
waived “all of said rights,” and the court found appellant made “a knowing and
intelligent waiver” of his rights. The parties stated a factual basis for the plea, and the
court referred the matter to the probation department for a report and set the sentencing
hearing.




                                              3.
Sentencing
       On August 4, 1980, Judge Caeton held the sentencing hearing and stated he had
received and reviewed the report from the probation officer.
       The court found the aggravating circumstances substantially outweighed the
mitigating circumstances, the offenses involved a high degree of cruelty, viciousness, and
callousness because “the robbery in this case had been completed, and … that this was a
separate venture on the part of the [appellant] to shoot this victim, who the Court finds
was particularly vulnerable and that she was outnumbered and weapons were used,” and
the evidence “involve[d] some prior planning.” The court also found appellant was on
parole from the California Youth Authority at the time of the crimes, and he had prior
juvenile petitions for petty theft, attempted robbery, burglary, and grand theft auto.
       The court sentenced appellant to 15 years to life in prison for murder, with a
consecutive term of two years for the firearm enhancement, and stayed the term and
enhancement imposed for count 2.4
Motion to vacate
       On December 27, 2019, appellant filed, in pro. per., an ex parte motion in the
Superior Court of Fresno County to vacate his conviction and sentence, and asserted he
was “entitle[d] to relief under the passing of [Assembly Bill No.] 1618” that added
section 1016.8, because he “enter[ed] a plea bargain.” (Capitalization omitted.)
       The court’s denial of the motion
       On January 21, 2020, the superior court denied the motion and noted that after he
pleaded guilty in 1980, appellant “in the ensuing decades, has repeatedly sought to
challenge his conviction and sentence in this Court, the Court of Appeal and in the


       4On March 15, 2013, the superior court issued a corrected minute order that stated
appellant was sentenced to 15 years to life for count 1, plus two years for the firearm
enhancement; and the upper term of five years for count 2 with another two years for the
firearm enhancement, and stayed the term and enhancement imposed for count 2.

                                             4.
California Supreme Court. [Appellant’s] principle [sic] argument in the attempts he has
made in this Court is that his plea agreement was to a term of only 15 years not 15 years
to life. [Appellant] is mistaken, as the sentence for second-degree murder, in 1980, as
now, was mandated by statute to be a term of 15 years to life. [Citation.]”
       The court denied appellant’s motion to vacate and found section 1016.8 did not
“provide any procedure to challenge a long-final conviction or judgment. It is instead a
statement of the public policy of this state regarding plea bargains. Specifically, it
declares that plea bargains that require a defendant to waive the ameliorative benefits of
future legislation ‘that may retroactively apply’ after the plea has been entered are void as
against public policy. ([]1018.6, subd. (c).)”
       The court found appellant did not contend he entered into any such plea, or that he
had been denied the benefit of any ameliorative changes to law that were enacted after his
plea, which otherwise could have been retroactively applied to his conviction or sentence.
Notice of appeal
       On February 6, 2020, appellant filed a notice of appeal from the superior court’s
denial of his motion to vacate, and declared that “[f]or over 40 years Fresno Superior
Court has denied [him] the laws of the courts,” it had been “covering up any records or
transcripts of his plea bargain,” the superior court incorrectly stated that he entered his
plea on July 7, 1980, when that was the day of his arraignment; and his plea bargain and
sentence actually occurred on August 4, 1980. Appellant further stated his appeal would
address the fact that he did not knowingly and voluntarily enter his pleas, and claimed
any contrary documents presented by the superior court were “false” and “type[d] up” by
the court and the clerk.5 (Capitalization omitted.)



       5  On April 6, 2020, appellate counsel filed a motion with this court, and requested
a finding on whether the superior court’s order was appealable. On October 2, 2020, this
court filed an order that found the superior court’s order was appealable.

                                              5.
                                      DISCUSSION
       As noted above, appellant’s counsel has filed a Wende brief with this court. The
brief also includes the declaration of appellate counsel indicating that appellant was
advised he could file his own brief with this court.
Appellant’s supplemental briefing
       By letter on October 5, 2020, we invited appellant to submit additional briefing.
       On October 15, 2020, appellant filed supplemental briefing and requested this
court to “consider” the following issues: (1) the superior court failed to make a finding
that his guilty pleas were knowing, intelligent, and voluntary; (2) his guilty pleas were
unconstitutional because the record did not show that he knowingly and voluntarily
entered the pleas; (3) certain officials with the Board of Prison Terms and Fresno County
“continue” to fail to address why the “only records and transcripts” missing from his file
were from his plea hearing; (4) his plea was involuntary because he was not aware that
“intent to cause death” was an element of murder or knew about the sentence for second
degree murder; (5) he was not advised of his constitutional rights, he did not waive those
rights, and he did not plead guilty to murder or robbery or admit the firearm
enhancements; (6) both his plea and sentence occurred on the same day, August 4, 1980;
and (7) his statements to the court at the sentencing hearing did not appear in the record.6
Analysis
       We first address the issues presented by appellant’s notice of appeal, that was filed
from the superior court’s denial of his motion to vacate his conviction, based on the
enactment of section 1016.8 by Assembly Bill No. 1618 (2019–2020 Reg. Sess.).
       Effective January 1, 2020, Assembly Bill No. 1618 added section 1016.8 to the
Penal Code. (Stats. 2019, ch. 586, § 1; People v. Barton (2020) 52 Cal.App.5th 1145,
1149 (Barton).) “The statute codifies the holding of Doe v. Harris (2013) 57 Cal.4th 64

       6On March 17, 2020, appellant moved to discharge the Attorney General from
representing the People, who allegedly were “law breakers.” This motion is denied.

                                             6.
… i.e., ‘that the circumstance “the parties enter into a plea agreement does not have the
effect of insulating them from changes in the law that the Legislature has intended to
apply to them.” ’ [Citation.]” (Barton, supra, at p. 1152.) Section 1016.8, subdivision
(b) states: “A provision of a plea bargain that requires a defendant to generally waive
future benefits of legislative enactments, initiatives, appellate decisions, or other changes
in the law that may retroactively apply after the date of the plea is void as against public
policy.”
       Section 1016.8 “ ‘applies retroactively to all cases not yet final on appeal.’
[Citation.]” (Barton, supra, 52 Cal.App.5th at p. 1153, italics added.) For purposes of
determining whether an ameliorative statute applies retroactively, the “ ‘[t]he key date is
the date of final judgment. If the amendatory statute lessening punishment becomes
effective prior to the date the judgment of conviction becomes final then, in our opinion,
it, and not the old statute in effect when the prohibited act was committed, applies.’
[Citation.]” (People v. Vieira (2005) 35 Cal.4th 264, 305–306.) “In a criminal case,
judgment is rendered when the trial court orally pronounces sentence. [Citations.]”
(People v. Karaman (1992) 4 Cal.4th 335, 344, fn. 9.) The sentence in a criminal case is
the judgment. (People v. Wilcox (2013) 217 Cal.App.4th 618, 625.)
       As the superior court correctly found, appellant would not be subject to relief
under section 1016.8 because there is no evidence that he pleaded guilty in 1980 pursuant
to a plea bargain that required him to generally waive future benefits of any ameliorative
legislative enhancements. More importantly, however, the judgment in this case was
final long before the effective date of section 1016.8 in 2020, and he is not entitled to the
retroactive application of this statute.
       As for appellant’s contentions raised in his supplemental brief, while the filing of a
Wende brief obligates this court to conduct a review of the entire record to determine
whether there are any arguable issues that should be raised on an appellant’s behalf
(Wende, supra, 25 Cal.3d at p. 442), appellant has raised issues from his plea hearing and

                                              7.
sentencing that are not properly before this court in this appeal – that he allegedly entered
his plea on August 4, 1980, rather than July 7, 1980, and his convictions and sentence
must be reversed because of the alleged unreliability of the record. We have reviewed
the entirety of the record and find no support for his contention that he entered his plea on
August 4, 1980, the day of his sentencing. Indeed, the record contains a minute order of
the July 7, 1980, arraignment hearing, describing the plea entered by defendant, that he
was fully advised, understood, and waived his constitutional rights, and reflecting that the
trial court referred the matter to the probation department for preparation of a probation
officer’s report. The record contains the probation officer’s report, prepared on July 23,
1980, and received by the trial court on July 24, 1980. Finally, the record contains the
August 4, 1980, reporter’s transcript of the “RPO & JUDGMENT,” in which the trial
court reviewed the probation office’s report and sentenced defendant. Thus, we find
nothing to suggest the dates or information contained in the record are erroneous.
       After independent review of the record, we find that no reasonably arguable
factual or legal issues exist.
                                      DISPOSITION
       Appellant’s motion to discharge the Attorney General is denied.
       The judgment is affirmed.




                                             8.